Order filed November 10, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00614-CV
                                   ____________

                   FIDELIS JOHNSON BADAIKI, Appellant

                                         V.

 BRYAN MILLER D/B/A CLASSIC TOWING LLC, PINE FOREST PARK
      PLACE, AND AMERICAN EAGLE AUTO STORAGE, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1092824

                                      ORDER

      The reporter’s record in this case was due October 4, 2022. See Tex. R. App.
P. 35.1. On October 14, 2022, this court granted the court reporter’s request for
extension of time to file the record until November 3, 2022. To date, the record has
not been filed with this court. Because the reporter’s record was not filed within the
time prescribed in the previous request, we issue the following order.
      We order Alexandra L. McDaniel, the court reporter, to file the record in this
appeal within 30 days of the date of this order.



                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2